DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 5 is objected to because of the following informalities: “second traces” (line 2) appears that it should be “second trace.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim term “have” (line 6) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 1, the claim term “have” (line 13) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 13, the claim term “have” (line 7) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open. 
For claim 13, the claim term “have” (line 14) is ambiguous.  “Transitional phrases such as ‘having’ must be interpreted in light of the specification to determine whether open or closed claim language is intended.  See, e.g., Lampi Corp. v. American Power Products., 228 F.3d 1365, 1376, 56 USPQ2d 1445, 1453 (Fed. Cir. 2000) (quoting MPEP 2111.03(IV)).  Here, it is unclear whether “having” is intended to be open or closed claim language.  The claim is examined as meaning that the claim language is open.
For claim 20, the claim language “wherein the first one or more stimulating electrodes used to deliver the first set of electrical stimulation signals are the same as the second one or more stimulating electrodes used to deliver the second set of electrical stimulations signals” is ambiguous.  It is unclear how a “first” electrode and a “second” electrode can be the same.  Because once they are the same electrode, there is not longer a “first” and a “second.”  That is, it is an oxymoron to say that a single electrode is a “second” electrode (because then it would beg the question where the first electrode is).  The claim is examined as not further limiting claim 13 because otherwise it would appears to be contradictory to claim 13.
Dependent claim(s) 2-12 and 14-20 fail to cure the ambiguity of independent claim(s) 1 and 13, thus claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
For claim 20, the claim fails to further claim 13 because it contradicts claim 13 (see 112(b) rejection above).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2011/0087085 to Tsampazis et al. (hereinafter “Tsampazis”).
For claim 1, Tsampazis discloses a method (Abstract), comprising:
applying at least a first electrical stimulus (para [0014]) to at least one stimulating electrode (para [0014]) (also see Ph1 in Fig. 5) of an implantable medical device (“cochlear implant,” para [0015]);
acquiring, via a set of recording electrodes (para [0014]), a first trace corresponding to one or more in vivo signals (i.e. “impedance,” para [0056]) evoked in response to the at least first electrical stimulus during one or more first recording probe epochs during which the set of recording electrodes have a first polarity (para [0056]-[0057]) (also see “tissue impedance may be obtained in order to obtain a profile of the tissue response with respect to changes in stimulus,” para [0058]);
changing a polarity of the set of recording electrodes from the first polarity to a second polarity (see Fig. 5) (para [0031] and [0054]), wherein the second polarity is inverted relative to the first polarity (see Fig. 5) (para [0031] and [0054]);
applying at least a second electrical stimulus to the at least one stimulating electrode (para [0014]) (also see Ph2 in Fig. 5) of the implantable medical device (“cochlear implant,” para [0015]); and
acquiring, via the set of recording electrodes (para [0014]), a second trace corresponding to one or more in vivo signals (i.e. “impedance,” para [0056]) evoked in response to the at least one second electrical stimulus during one or more second recording epochs during which the set of recording electrodes have the second polarity (para [0056]-[0057]) (also see “tissue impedance may be obtained in order to obtain a profile of the tissue response with respect to changes in stimulus,” para [0058]).
For claim 6, Tsampazis further discloses wherein the one or more in vivo signals evoked in response to the at least first electrical stimulus and the one or more in vivo signals evoked in response to the at least second electrical stimulus each comprise an electrophysiological response (“impedance,” para [0056]-[0058]).
For claim 11, Tsampazis further discloses wherein the second polarity arises from dynamically switching the polarity (para [0060] or [0063], i.e., the polarity is reversed due to switches, not turning the system off).
For claim 12, Tsampazis further discloses wherein the implantable medical device is selected from a group comprising: a cochlear implant, a brain implant, a spinal implant, and a retinal implant (para [0003]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-5, 7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsampazis in view of U.S. Patent Application Publication No. 2015/0018699 to Zeng et al. (hereinafter “Zeng”).
For claims 2-4, Tsampazis does not expressly disclose analyzing the first and second traces relative to one another, wherein analyzing the first and the second traces relative to one another comprises: determining a difference between the first and the second traces, wherein analyzing the first and the second traces relative to one another comprises: averaging the first and the second traces.
However, Zeng teaches analyzing the first and second traces relative to one another (para [0038]) (also see generally para [0064]-[0070] and [0076]-[0078]), wherein analyzing the first and the second traces relative to one another comprises: determining a difference between the first and the second traces (para [0038]) (also see generally para [0064]-[0070] and [0076]-[0078]), wherein analyzing the first and the second traces relative to one another comprises: averaging the first and the second traces (para [0038]) (also see generally para [0064]-[0070] and [0076]-[0078]).
It would have been obvious to a skilled artisan to modify Tsampazis to include analyzing the first and second traces relative to one another, wherein analyzing the first and the second traces relative to one another comprises: determining a difference between the first and the second traces, wherein analyzing the first and the second traces relative to one another comprises: averaging the first and the second traces, in view of the teachings of Zeng, for the obvious advantage of “cancel the background noise and enhance the auditory neural response which is synchronized to the stimulus” (see para [0038] of Zeng).
For claim 5, Tsampazis does not expressly disclose calibrating the implantable medical device based on the first trace and second trace.
However, Zeng teaches disclose calibrating (claim 14) the implantable medical device (“cochlear implant,” claim 13) based on the first trace and second trace (“neural pathway response,” claim 13) (also see Fig. 6 and para [0021], which states “Fig. 6 illustrates neural responses…”).
It would have been obvious to a skilled artisan to modify Tsampazis to include calibrating the implantable medical device based on the first trace and second trace, in view of the teachings of Zeng, for the obvious advantage of ensuring that the device is working properly without a fitting process (see para [0014] of Zeng).
For claim 7, Tsampazis does not expressly disclose wherein the electrophysiological response is an evoked compound action potential (ECAP).
However, Zeng teaches wherein the electrophysiological response is an evoked compound action potential (ECAP) (para [0047]).
It would have been obvious to a skilled artisan to modify Tsampazis wherein the electrophysiological response is an evoked compound action potential (ECAP), in view of the teachings of Zeng, because such a electrophysiological response is a suitable electrophysiological response by which to evaluate the nerves in intracochlear tissue, which is what Tsampazis wants to do.
For claim 9, Tsampazis does not expressly disclose wherein at least one stimulating electrode is the same as at least one recording electrode in the set of recording electrodes.
However, Zeng teaches wherein at least one stimulating electrode is the same as at least one recording electrode in the set of recording electrodes (para [0032]).
It would have been obvious to a skilled artisan to modify Tsampazis wherein at least one stimulating electrode is the same as at least one recording electrode in the set of recording electrodes, in view of the teachings of Zeng, for the obvious advantage of using less electrodes, which saves cost and time to set up the device.
For claim 10, Tsampazis does not expressly disclose wherein the implantable medical device comprises a differential amplifier, and wherein the second polarity arises from inverting the polarity of the set of recording electrodes that are in electrical contact with the differential amplifier.
However, Zeng teaches wherein the implant comprises a differential amplifier (para [0066]), and wherein the second polarity arises from inverting the polarity of the set of recording electrodes that are in electrical contact with the differential amplifier (para [0038], [0065], [0066], and [0069]).
It would have been obvious to a skilled artisan to modify Tsampazis wherein the implantable medical device comprises a differential amplifier, and wherein the second polarity arises from inverting the polarity of the set of recording electrodes that are in electrical contact with the differential amplifier, in view of the teachings of Zeng, because a differential amplifier is a suitable structure that can perform the function of inverting the polarity that is discussed in Tsampazis.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsampazis in view of U.S. Patent No. 6,295,467 to Kollmeier et al. (hereinafter “Kollmeier”).
For claim 8, Tsampazis does not expressly disclose wherein the electrophysiological response is an acoustic reflex threshold.
However, Kollmeier teaches an electrophysical response is an acoustic reflex threshold (col. 1, lines 26-33).
It would have been obvious to a skilled artisan to modify Tsampazis wherein the electrophysical response is an acoustic reflex threshold, in view of the teachings of Kollmeier, for the obvious advantage of being able to determine at what frequencies the reflex is triggered so that an analysis or diagnosis of the patient’s hearing capability can be performed.
Claim(s) 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsampazis in view of U.S. Patent Application Publication No. 20160310746 to Greenhut et al. (hereinafter “Greenhut”).
For claim 13, Tsampazis discloses a processor (“processor,” para [0055]-[0056]) caused to:
initiate delivery of a first set of electrical stimulation signals (para [0014]) via a first one or more stimulating electrodes (para [0014]) (also see Ph1 in Fig. 5) of an implantable medical device (“cochlear implant,” para [0015]);
acquire, via a set of recording electrodes (para [0014]), a first trace corresponding to one or more in vivo signals i.e. “impedance,” para [0056]) evoked in response to the first set of electrical stimulation signals during one or more first time periods during which the set of recording electrodes have a first polarity (para [0056]-[0057]) (also see “tissue impedance may be obtained in order to obtain a profile of the tissue response with respect to changes in stimulus,” para [0058]);
change a polarity of the set of recording electrodes from the first polarity to a second polarity (see Fig. 5) (para [0031] and [0054]), wherein the second polarity is inverted relative to the first polarity (see Fig. 5) (para [0031] and [0054]);
initiate delivery of a second set of electrical stimulation signals via a second one or more stimulating electrodes (para [0014]) (also see Ph2 in Fig. 5) of the implantable medical device (“cochlear implant,” para [0015]); and
acquire, via the set of recording electrodes (para [0014]), a second trace corresponding to one or more in vivo signals (i.e. “impedance,” para [0056]) evoked in response to the second set of electrical stimulation signals during one or more second time periods during which the set of recording electrodes have the second polarity (para [0056]-[0057]) (also see “tissue impedance may be obtained in order to obtain a profile of the tissue response with respect to changes in stimulus,” para [0058]).
Tsampazis does not expressly disclose one or more non-transitory computer readable storage media encoded with instructions executed by a processor.
However, Greenhut teaches one or more non-transitory computer readable storage media encoded with instructions executed by a processor (para [0041]).
It would have been obvious to a skilled artisan to modify Tsampazis to include one or more non-transitory computer readable storage media encoded with instructions executed by a processor, in view of the teachings of Greenhut, because a memory is a suitable way to store instructions for a processor, such as the processor in Tsampazis. 
For claim 20, Tsampazis further discloses wherein the first one or more stimulating electrodes used to deliver the first set of electrical stimulation signal are the same as the second one or more stimulating electrodes used to deliver the second set of electrical stimulation signals (Examiner’s Note: see 112(b) and 112(d) rejections above) (para [0014]).
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsampazis in view of Greenhut, and further in view of Zeng.
For claims 14-16, Tsampazis does not expressly disclose analyze the first and second traces relative to one another, wherein the instructions operable to analyze the first and the second traces relative to one another include instructions operable to: determine a difference between the first and second traces, wherein the instructions operable to analyze the first and the second traces relative to one another include instructions operable to: average the first and second traces.
However, Zeng teaches analyze the first and second traces relative to one another (para [0038]) (also see generally para [0064]-[0070] and [0076]-[0078]), wherein the instructions operable to analyze the first and the second traces relative to one another include instructions operable to: determine a difference between the first and second traces (para [0038]) (also see generally para [0064]-[0070] and [0076]-[0078]), wherein the instructions operable to analyze the first and the second traces relative to one another include instructions operable to: average the first and second traces (para [0038]) (also see generally para [0064]-[0070] and [0076]-[0078]).
It would have been obvious to a skilled artisan to modify Tsampazis to include analyze the first and second traces relative to one another, wherein the instructions operable to analyze the first and the second traces relative to one another include instructions operable to: determine a difference between the first and second traces, wherein the instructions operable to analyze the first and the second traces relative to one another include instructions operable to: average the first and second traces, in view of the teachings of Zeng, for the obvious advantage of “cancel the background noise and enhance the auditory neural response which is synchronized to the stimulus” (see para [0038] of Zeng).
For claim 17, Tsampazis does not expressly disclose calibrate the implantable medical device based on the first trace and second trace.
However, Zeng teaches disclose calibrate (claim 14) the implantable medical device (“cochlear implant,” claim 13) based on the first trace and second trace (“neural pathway response,” claim 13) (also see Fig. 6 and para [0021], which states “Fig. 6 illustrates neural responses…”).
It would have been obvious to a skilled artisan to modify Tsampazis to include calibrate the implantable medical device based on the first trace and second trace, in view of the teachings of Zeng, for the obvious advantage of ensuring that the device is working properly without a fitting process (see para [0014] of Zeng).
For claim 18, Tsampazis does not expressly disclose wherein the one or more in vivo signals evoked in response to the at least first electrical stimulus and the one or more in vivo signals evoked in response to the at least second electrical stimulus each comprise at least one of an evoked compound action potential (ECAP) or an acoustic reflex threshold.
However, Zeng teaches wherein the one or more in vivo signals evoked in response to the at least first electrical stimulus and the one or more in vivo signals evoked in response to the at least second electrical stimulus each comprise at least one of an evoked compound action potential (ECAP) or an acoustic reflex threshold (para [0047]).
It would have been obvious to a skilled artisan to modify Tsampazis wherein the one or more in vivo signals evoked in response to the at least first electrical stimulus and the one or more in vivo signals evoked in response to the at least second electrical stimulus each comprise at least one of an evoked compound action potential (ECAP) or an acoustic reflex threshold, in view of the teachings of Zeng, because such a electrophysiological response is a suitable electrophysiological response by which to evaluate the nerves in intracochlear tissue, which is what Tsampazis wants to do.
For claim 19, Tsampazis does not expressly disclose wherein at least one of the first one or more stimulating electrodes or the second one or more stimulating electrodes is the same as at least one recording electrode in the set of recording electrodes.
However, Zeng teaches wherein at least one of the first one or more stimulating electrodes or the second one or more stimulating electrodes is the same as at least one recording electrode in the set of recording electrodes (para [0032]).
It would have been obvious to a skilled artisan to modify Tsampazis wherein at least one of the first one or more stimulating electrodes or the second one or more stimulating electrodes is the same as at least one recording electrode in the set of recording electrodes, in view of the teachings of Zeng, for the obvious advantage of using less electrodes, which saves cost and time to set up the device.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10,499,854 (hereinafter “’854 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the ‘854 Patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791